DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ claims of 2 July 2021 are entered.
	Applicants’ election of 25 August 2022 is entered.
	Claims 2, 3, 6-8, 10-12, 15, 17, 19-22, 25, 27, 28, 30-32, 36-38, 41-45, 47, 48, 50, and 51 have been canceled. Claims 1, 4, 5, 9, 13, 14, 16, 18, 23, 24, 26, 29, 33-35, 39, 40, 46, 49, and 52 are pending. Claims 23, 24, 26, 29, 33, 34, 39, 40, and 49 are withdrawn. Claims 1, 4, 5, 9, 13, 14, 16, 18, 35, 46, and 52 are being examined on the merits.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 4, 5, 9, 13, 14, 16, 18, 35, 46, and 52) and the MCopt1.0-3/MC-FN-010 peptide in the reply filed on 25 August 2022 is acknowledged.  
Applicant’s election of Group I and the MCopt1.0-3/MC-FN-010 peptide in the reply filed on 25 August 2022 is acknowledged. The Applicants have indicated the election is with traverse. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23, 24, 26, 29, 33, 34, 39, 40, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See p.4, 6, and 7.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Objections
Claims 1, 4, 5, 9, 13, 14, 18, 23, 24, 26, 29, 33, 34, 35, 39, 40, 46, 49, and 52 are objected to because of the following informalities:  the claims fail to comply with the sequence disclosure requirements of 37 C.F.R. 1.821-1.825. Specifically, claims 1, 9, and 13 all contain amino acid sequences containing 4 or more specifically enumerated amino acids without a SEQ ID NO as required by 37 C.F.R. 1.821-1.825.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 16, 18, 35, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannoush et al. (WO 2017/049009 A1, published 23 March 2017, hereafter referred to as ‘009)
In the ‘009 application, a single peptide is disclosed that reads upon the most generically claimed peptide of claim 1 with a sequence GCRSNRIRCKQDSDCLAGCVCYGHGDCG (see e.g. SEQ ID NO: 199). In this case (Xaa)n1 is G where n1=1, (Xaa)n2 is RSN where n3=3, (Xaa)n3 is such that n3=0, (Xaa)n4 is KQDSD where n4=5, (Xaa)n5 is LAG where n5=3, (Xaa)n6 is V where n6=1, (Xaa)n7 is YGHGD where n7=5, and (Xaa)n8 is G where n8=1. This is also disclosed as a cystine knot structure. The ‘009 art does not indicate that this is a fibronectin EDB binding peptide, but this is inherent to the structure, especially given that the instant specification guides that the core sequence required is the Arg Ile/Val Arg sequence of which ‘009 is RIR (see e.g. Example 3). Therefore, ‘009 anticipates claim 1.
With respect to claim 14, the cystine knot of ’009 forms a scaffold. 
With respect to claim 16, formation of a cystine knot involves disulfide bridge formation that results in cyclization of the peptide.
With respect to claim 18, as set forth above the ‘009 peptide is a cystine knot. The structural motif upon which SEQ ID NO:199 is prepared demonstrates an inhibitor cystine knot structure, where disulfide bridges are present between the first and fourth, second and fifth, and third and sixth cysteines, respectively. Furthermore, the first two disulfides form a loop through which the third loop passes (see e.g. Figure 1).
With respect to claim 35, the ‘009 application discloses kits useful for detection, i.e. a test kit (see e.g. [0375]).
With respect to claim 46, the ‘009 application discloses that the cystine knot proteins can be part of a pharmaceutical composition containing an excipient (see e.g. [0351]).

Allowable Subject Matter
Notwithstanding the above formal matters and their dependence from a rejected independent claim, the subject matter of claims 4, 5, 9, 13, and 52 contains allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed fibronectin extra domain B binding peptides are free of the prior art. A search of relevant databases indicates that none of the generically or specifically claimed peptides as in claims 4, 5, 9, 13, or 52 are present in the prior art. The Applicants indicate that the sequences were derived from phage display of a library examining the trypsin II inhibitor from Momordica cochinchinensis (see e.g. p.67). There is no indication from the prior art that this particular protein should be examined via phage display to derive peptides that form cysteine knots and also target the fibronectin extra domain B. The only art discussing such an approach is the Applicants’ own post-filing art, Lui et al. Nature Communications 11:295, published 2020. As found above, the ‘009 application discloses a peptide reading upon claim 1, but provides no disclosure reading upon the sub-genera found in claims 4, 5, 9, or 52, or the species within claim 13. No other art exists or provides a rationale to modify the trypsin II inhibitor of M. cochinchinesnsis to arrive at the generic or specifically claimed peptides of the claims, nor a reasonable expectation that the resulting peptides would contain both a cysteine knot structure and bind to EDB. 
Therefore, the claimed peptides are novel and unobvious pending consideration of any amendments the Applicants may file in response to this action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658